
	

113 HR 66 IH: Minimum Staffing of Air Traffic Controllers Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to take actions
		  to ensure that not fewer than 2 air traffic controllers are on duty and
		  physically situated within the air traffic control room or tower of certain
		  airports at all times during periods of airfield operations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minimum Staffing of Air Traffic
			 Controllers Act of 2013.
		2.Minimum staffing of
			 air traffic controllers
			(a)In
			 generalThe Secretary of
			 Transportation shall take such actions as may be necessary to ensure that, at a
			 covered airport, not fewer than 2 air traffic controllers are on duty and
			 physically situated within the airport’s air traffic control room or tower at
			 all times during periods of airfield operations.
			(b)Covered
			 airportIn this section, the
			 term covered airport means an airport in the United States at
			 which scheduled commercial air carrier operations are provided
			 regularly.
			
